[exh1075terryhannonfin_image1.jpg]







August 27, 2013
            


Dear Terry Hannon,


On behalf of Adept Technology, Inc., I am pleased to offer you the position of
Chief Business Development & Strategy, reporting to Rob Cain, President & Chief
Executive Officer. Your bi-weekly rate will be $10,577, which when annualized is
$275,000.


In your executive position, you will be eligible to participate in Adept’s 2014
Management Incentive Plan (MIP). Your target cash incentive under this plan is
50% of your base salary or $137,500 annualized upon completion of set quarterly
objectives outlined by the Board of Directors. Incentives are paid quarterly
upon the certification of completion by the Chief Executive Officer.


Subject to approval by the Board of Directors you will receive a total of 91,463
options for shares of stock based on the performance vesting criteria
established by the Board of Directors.


If you are let go by the company for any reason other than cause and upon
signing a separation agreement, the company will pay severance equal to your
salary based on the following:


•
0-12 months    3 months

•
13-24 months    6 months

•
25+ months    12 months



Payment will be due in a lump sum upon termination or in regular pay periods
over the prescribed period at the discretion of the company. Adept will cover
COBRA expenses during the same time period.


As an executive of the company, your annualized vacation accrual will be four
weeks per year and your annualized sick accrual will be two weeks per year.


Except as expressly provided in this letter agreement, you will at all times
comply with and be subject to such policies and procedures as Adept Technology
may establish from time to time for the company’s executive employees and the
terms of the Company’s indemnification agreement for directors and executive
officers.
Adept Technology and you agree that your employment with Adept can be terminated
“at will” by either party at any time, with or without notice, and for any
reason, with or without cause. This provision for at- will employment may not be
modified by anyone on behalf of Adept Technology except pursuant to a writing
signed by the Chief Executive Officer.


This offer letter is the complete statement of the terms and conditions of your
employment with the Adept Technology and supersedes all prior agreements,
understandings or representations between you and Adept Technology.


To indicate your acceptance of this offer, please return one original of this
signed offer letter no later than 5 p.m. (PDT) on Wednesday, August 28, 2013






Terry, we believe that Adept Technology is well positioned in the flexible
automation marketplace and has tremendous potential. We feel that you can
continue to make a significant contribution and look forward to supporting you
in your new executive role.


I have read, understand, and accept the offer of employment stated above:






/s/ Terry Hannon        ________________ ___8/27/13___________________________
Terry Hannon              Date of Signature






/s/ Rob Cain        ________________ ___8/27/13___________________________
Rob Cain                 Date of Signature
President & Chief Executive Officer

[exh1075terryhannonfin_image2.gif]